DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-19 responded on February 23, 2021 are pending, claim 7 is amended.
Response to Arguments
Applicant's arguments, see pg. 6-7, filed February 23, 2021, with respect to the rejection(s) of claim(s) 7 and 17 under 35 USC § 102 (e) have been fully considered but they are not persuasive. Applicant argued Falconetti does not teach "the first information indicating a user terminal timing advance, not based on an uplink transmission transmitted from the user terminal to a second base station". Applicant excludes from a preamble to an uplink transmission from the user terminal to a second base station without reciting limitation positively, such as the timing advance adjustment estimated by the first station, and UE transmits preamble to the second base station see specification Fig. 2 [0041, 0043, 0057]. Reciting essential steps positively in the claims is recommended see MPEP 2173.05(i). Falconetti discloses the second base station receives UL transmissions from the UE. The UL transmissions include UL payload data and UL control data. In accordance with the illustrated LTE scenario, the UL payload data may be sent on a Physical Uplink Shared Channel (PUSCH) and the UL control 
Applicant's arguments, see pg. 7-8, filed February 23, 2021, with respect to the rejection(s) of claim(s) 1, 6, 8 and 10 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued Falconetti in view of Lee does not teach "using the timing advance indicated by first information transmitted from a first base station". Applicant excludes a preamble without reciting limitation positively, such as the timing advance adjustment estimated by the first station, and UE transmits preamble to the second base station see specification Fig. 2 [0041, 0043, 0057]. Reciting essential steps in the claims is recommended see MPEP MPEP 2173.05(i). It is also not clear which base station transmits access information to user terminal, whether the value of timing advance the user terminal adjusted and the value of timing advance from the base station being used are the same or not. Falconetti discloses the second base station receives UL transmissions from the UE. The UL transmissions include UL payload data and UL control data. In accordance with the illustrated LTE scenario, the UL payload data may be sent on a Physical Uplink Shared Channel (PUSCH) and the UL control data may be sent on a Physical Uplink Control Channel (PUCCH) see [0049]. Lee discloses a determination based on the latest uplink transmission advance timing for communicating with the SBS and the difference of the receiving time of the downlink preamble signals from the SBS and the target base station (TBS) see [0019], [0023]-[0025], and [0028]-[0030].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding. A review of the disclosure finds no support for the limitation. The limitation "not based on an uplink transmission transmitted from the user terminal to a second base station" or equivalent terms does not appear in the disclosure. Therefore, this subject matter is construed to constitute the addition of new matter. Claims 17 is similarly rejected based upon claim dependency to claim 1.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under 

Claim(s) 7 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Falconetti et al.( US 2013/0331115 A1, hereinafter "Falconetti").
Regarding claim 7, Falconetti discloses a base station comprising: 
a processor (Falconetti, Fig. 5 150 processor); and
a transceiver (Falconetti, Fig. 5 130 radio interface) configured to transmit first information and access information to a user terminal, the first information indicating a user terminal timing advance, not based on an uplink transmission transmitted from the user terminal to a second base station(Falconetti, [0049, 57-58, 62] The first BS sends UE UL scheduling information (i.e. first information) which may in particular include allocation of time/frequency resources, Tx power adjustment, and/or timing advance offset for one or more future UL transmission by the UE; base station transmits UL scheduling information might further include identifying or selecting transition UEs and/or for selecting other BSs for handling UL transmissions of a UE served by the BS (i.e. access information) to user terminal, the second base station receives UL transmissions from the UE. The UL transmissions include UL payload data and UL control data. In accordance with the illustrated LTE scenario, the UL payload data may be sent on a Physical Uplink Shared Channel (PUSCH) and the UL control data may be sent on a Physical Uplink Control Channel (PUCCH)), the user terminal timing advance adjusting a timing of an uplink signal transmitted from the user terminal to the second base station on a channel associated with the second base station, the access information identifying the channel (Falconetti, Fig. 3 [0042, 0051] the UE transmit to the time frequency resource for the second base station and the first BS may transmit information that the second BS is selected (i.e. identify the channel)).
Regarding claim 17, Falconetti discloses complete a handover of the user terminal from the first base station to the second base station after transmitting the uplink signal to the second base station (Falconetti, [0045] the second BS might reject or grant after handover request (i.e. uplink signal)).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 12, 15-16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Falconetti et al.( US 2013/0331115 A1, hereinafter "Falconetti") in view of Lee et al. (US 2011/0007719 A1, hereinafter "Lee") .
Regarding claim 1, Falconetti discloses a method comprising:
transmitting, from a first base station to a user terminal, first information, the first information indicating a timing advance, not based on a preamble transmitted from the user terminal (Falconetti, [0057-58] The first BS sends UE 100 UL scheduling information (i.e. first information) which may in particular include allocation of time/frequency resources, Tx power adjustment, and/or timing advance offset for one or more future UL transmission by the UE); 
(Falconetti, [0057-58, 62] base station transmits UL scheduling information might further include identifying or selecting transition UEs and/or for selecting other BSs for handling UL transmissions of a UE served by the BS (i.e. access information) to user terminal);
receiving, at the user terminal, the first information from the first base station (Falconetti, [0057-58] UE receives UL scheduling information including timing advance offset for uplink transmission).
transmitting, from the user terminal to the second base station on a channel associated with the second base station, the uplink signal by using the first information and the access information (Falconetti, [0057-58, 62] UE applies UL scheduling information include allocation of time/frequency resources, Tx power adjustment, and/or timing advance offset for one or more future UL transmission by the UE, also for UEs served by another BS, when handling UL transmissions from the UEs served by the other BS). 
Falconetti discloses using by the user terminal using the timing advance, a timing to transmit an uplink signal to a second base station in general (Falconetti, [0057-58] UE uses timing advance offset, which is forwarded from second base station to first base station, for future UL transmission) but does not explicitly disclose adjusting by the user terminal using the timing advance, a timing to transmit an uplink signal to a second base station.
Lee from the same field of endeavor discloses adjusting by the user terminal using the timing advance, a timing to transmit an uplink signal to a second base station (Lee, [0019, 0024-25] MS might obtain an initial uplink transmission advance timing and utilize the transmitting timing adjustment).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink scheduling information disclosed by Falconetti and setting transmission timing disclosed by Lee with a motivation to make this modification in order to provide accurate and up-to-date transmission timing (Lee, [0006]).		
Regarding claim 2, Falconetti discloses further performing a handover of the user terminal from the first base station to the second base station (Falconetti, Fig.1 [0041] the UE is identified as a candidate for a handover to other base station).
Regarding claim 3, Falconetti discloses wherein the first base station transmits information, as the first information, indicating a timing advance used between the first base station and the user terminal (Falconetti, [0057-58] first base station transmits UL scheduling for UE ).
Regarding claim 4, Falconetti does not explicitly disclose wherein the first information indicates that the timing advance is zero.
Lee from the same field of endeavor discloses wherein the first information indicates that the timing advance is zero (Lee, [0016] the timing offsets may be defined as “zero”).	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink scheduling information disclosed by Falconetti and setting transmission timing disclosed by Lee 
Regarding claim 5, Falconetti discloses receiving, at the first base station, second information from the second base station, the second information indicating radio resources used by the second base station (Falconetti, Fig. 4 [0057] BS2 sends UL scheduling to BS1); and transmitting, from the first base station to the user terminal, the second information; and wherein the user terminal transmits the uplink signal to the second base station by using the first information and the second information (Falconetti, Fig. 4 [0058] BS1 forward the message from BS2 to UE) .
Regarding claim 6, Falconetti discloses a user terminal comprising: 
a processor (Falconett, [0033] The mobile terminal  may be, e.g., a mobile phone, portable computer, or other type of user equipment (UE) (i.e. a processor is included)); and
a transceiver (Falconett, [0033] The mobile terminal  may be, e.g., a mobile phone, portable computer, or other type of user equipment (UE) (i.e. transceiver is included)) configured to receive first information from a first base station (Falconetti, [0057-58] UE receives UL scheduling information (i.e. first information) including timing advance offset for uplink transmission) and to receive access information, the first information indicating a timing advance, not based on a preamble transmitted from the user terminal (Falconetti, [0057-58, 62] UE receives UL scheduling information might further include identifying or selecting transition UEs and/or for selecting other BSs for handling UL transmissions of a UE served by the BS (i.e. access information)).
(Falconetti, Fig.3 [0051] the UE transmit to the time frequency resource for the second base station in a particular allocation of time/frequency resource (i.e. a channel associated with the second base station) and TX power might further include identifying or selecting transition UEs and/or for selecting other BSs for handling UL transmissions of a UE served by the BS (i.e. access information) to user terminal).
Falconetti discloses using by the user terminal using the timing advance, a timing to transmit an uplink signal to a second base station in general (Falconetti, [0057-58] UE uses timing advance offset, which is forwarded from second base station to first base station, for future UL transmission) but does not explicitly disclose adjusting by the user terminal using the timing advance, a timing to transmit an uplink signal to a second base station.
Lee from the same field of endeavor discloses adjust, using the timing advance, a timing to transmit an uplink signal to a second base station (Lee, [0019, 0024-25] MS might obtain an initial uplink transmission advance timing and utilize the transmitting timing adjustment).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink scheduling information disclosed by Falconetti and setting transmission timing disclosed by Lee with a motivation to make this modification in order to provide accurate and up-to-date transmission timing (Lee, [0006]).

receiving, at the user terminal from a first base station, first information indicating the timing advance (Falconetti, [0057-58] UE receives UL scheduling information including timing advance offset for uplink transmission);
transmitting, from the user terminal to the second base station, the uplink signal by using the first information (Falconetti, Fig.1 [0051] the UE transmit to the time frequency resource for the second base station).
Falconetti discloses using, by the user terminal using the timing advance, a timing to transmit an uplink signal to a second base station in general (Falconetti, [0057-58] UE uses timing advance offset, which is forwarded from second base station to first base station, for future UL transmission); does not explicitly disclose adjusting, by the user terminal using the timing advance, a timing to transmit an uplink signal to a second base station and determining that the timing advance is zero, wherein the timing advance is not based on a preamble transmitted from the user terminal.
Lee from the same field of endeavor discloses adjusting, by the user terminal using the timing advance, a timing to transmit an uplink signal to a second base station  (Lee, [0019, 0024-25] MS might obtain an initial uplink transmission advance timing and utilize the transmitting timing adjustment)) and determining that the timing advance is zero, wherein the timing advance is not based on a preamble (Lee, [0016] the timing offsets may be defined as “zero”).	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink scheduling information disclosed by Falconetti and setting transmission timing disclosed by Lee with a motivation to make this modification in order to provide accurate and up-to-date transmission timing (Lee, [0006]).
Regarding claim 12, Lee further discloses wherein the timing advance is not temporary (Lee, [0016] the timing offsets may be defined as “zero”).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink scheduling information disclosed by Falconetti and setting transmission timing disclosed by Lee with a motivation to make this modification in order to provide accurate and up-to-date transmission timing (Lee, [0006]).	
	Regarding claims 15-16 and 18, Falconetti discloses complete a handover of the user terminal from the first base station to the second base station after transmitting the uplink signal to the second base station (Falconetti, [0045] the second BS might reject or grant after handover request (i.e. uplink signal)).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falconetti et al.( US 2013/0331115 A1, hereinafter "Falconetti") in view of Lee et al. (US 2011/0007719 A1, hereinafter "Lee")  as applied to claims above, and further in view of Nakano et al. (US 2002/0193135 A1, hereinafter "Nakano").

Nakano from the same field of endeavor discloses wherein the determining is performed in case that the user terminal is farther from the first base station than the second base station (Nakano, [0027,0039] the distance from each base station is equal when the reception levels of signals transmitted from different base station are equal, handover with nearest to the mobile station).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Nakano’s system for handoff process into Falconetti’s reduce for interference as modified by Lee with a motivation to make this modification in order to provide a base station selection method that improves uplink communication quality and improved call connection rate (Nakano, [0026,0039]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falconetti et al.( US 2013/0331115 A1, hereinafter "Falconetti") in view of Lee et al. (US 2011/0007719 A1, hereinafter "Lee") as applied to claims above, and further in view of Yang et al. (US 2012/0149428 A1, hereinafter "Yang").
Regarding claim 13, Falconetti in view of Lee discloses UL synchronization using TA information but does not explicitly disclose wherein a first base station determines the timing advance for determining the timing to transmit the uplink signal from the user terminal to a second base station.
(Yang, {[0009] describes a method implanted by the sBS, wherein: the sBS receives timing information related to a UE and a plurality of nsBS, and uses that timing information in conjunction with other information to calculate TA for use by the UE to transmit UL signaling to the plurality of nsBS).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication methods of Falconetti and Lee with the communication methods of Yang to provide a method for establishing UL synchronization with increased scheduling flexibility while avoiding large overhead (Yang, [0005, 7-8]).
Claims 10, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falconetti et al. (US 2013/0331115 A1, hereinafter "Falconetti") in view of Yamada (US 2012/0257513 A1, hereinafter "Yamada").
Regarding claim 10, Falcontenni discloses a method for determining a first timing advance not based on a preamble transmitted from a user terminal, the method comprising:
receiving, at the user terminal from the first base station, the first timing advance (Falconetti, [0057-58] UE receives UL scheduling information including timing advance offset for uplink transmission);
using, by the user terminal using the first timing advance, a timing to transmit
(Falconetti, [0057-58] UE uses timing advance offset, which is forwarded from second base station to first base station, for future UL transmission); and
transmitting, from the user terminal, the uplink signal to the second base station by using the timing determined from the first timing advance (Falconetti, [0057-58, 62] UE applies UL scheduling information include allocation of time/frequency resources, Tx power adjustment, and/or timing advance offset for one or more future UL transmission by the UE, also for UEs served by another BS, when handling UL transmissions from the UEs served by the other BS).
Falconetti does not explicitly disclose determining a first timing advance, not based on a preamble transmitted from the user terminal, to be same as a second timing advance determined by a first base station; wherein the second timing advance is information for determining, by a user terminal, timing to transmit an uplink signal to the first base station, and the first timing advance is information for determining, by the user terminal, timing to transmit an uplink signal to a second base station.  
Yamada from the same field of endeavor discloses determining a first timing advance, not based on a preamble transmitted from the user terminal, to be same as a second timing advance determined by a first base station; wherein the second timing advance is information for determining, by a user terminal, timing to transmit an uplink signal to the first base station, and the first timing advance is information for determining, by the user terminal, timing to transmit an uplink signal to a second base station (Yamada, Fig. 2 [0146-0147] UE may determines the communication with single group (i.e. same TA) or multi group, TA may be adjust to match the group cell).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified communication method disclosed by Falconetti and a system support multi-TA disclosed by Yamada with a motivation to make this modification in order to meet consumer needs and to improve portability and convenience (Yamada, [0002]).
Regarding claim 14, Falconetti does not explicitly discloses the timing advance is not temporary, Yamada further discloses wherein the timing advance is not temporary (Yamada Fig. 2 [0146-0147] Timing advance value is from the same group).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified communication method disclosed by Falconetti and a system support multi-TA disclosed by Yamada with a motivation to make this modification in order to meet consumer needs and to improve portability and convenience (Yamada, [0002]).
Regarding claim 19, Falconetti further discloses completing a handover of the user terminal from the second base station to the first base station after transmitting the uplink signal to the first base station (Falconetti, [0045] the second BS might reject or grant after handover request (i.e. uplink signal)).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falconetti et al. (US 2013/0331115 A1, hereinafter "Falconetti") in view of Yamada (US 2012/0257513 A1, hereinafter "Yamada") as applied to claims above, and further in view of Chayat (US 2011/0111783 A1, hereinafter "Chayat").
(Chayat, [0006] describes determining a situation wherein a Subscriber Unit (SU) is located the same distance from three BS (i.e. BS A, BS Band BS C).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the communication methods of Falconetti and Yamada with the communication methods of Chayat provide a frequency reuse scheme in which a larger fraction of resources can be used at the cell edge, thereby enhancing cell throughput (Chayat [0011]).
Conclusion
Prior Art of the Record not Relied Upon:
3GPP TSG RAN WG2 Meeting #75 R2-114120
Athens, Greece, 22nd – 26th August, 2011 TA grouping configuration and reconfiguration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/L.T.W./Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415